DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 05/04/2022 have been entered. Claims 1-20 remain pending in the application, Claims 1, 7, 8, 11, 14-18 are newly amended.
Claim Objections
Claim 17 is objected to because of the following informalities: “fluidly coupling the sixth segment to the sixth segment” in Claim 17 should read “fluidly coupling the sixth segment to the seventh segment”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being rejected over Rudy Figs. 16 and 16A-E (US 5042176 A) in view of Campos (US 2014/0230276 A1) and Rudy Figs. 15 and 15A-D (US 5042176 A).
Regarding Claim 1, Rudy Figs. 16 and 16A-E teaches a sole structure (150) for an article of footwear, the sole structure (150) comprising: a heel region (see annotated Fig.); a forefoot region (see annotated Fig.) including a toe portion (see annotated Fig.); a mid-foot (see annotated Fig.) region disposed between the heel region and the forefoot region (annotated fig. shows the midfoot region extending between the forefoot and heel regions); and a bladder (see annotated Fig.) including a first barrier layer (see annotated Fig.) cooperating with a second barrier layer (see annotated Fig.) to define a first chamber (see annotated Fig.) having a first segment (see annotated Fig.) defining a substantially tubular cross-sectional shape extending along a length of the first segment (annotated fig. 16D shows the first segment having a tubular cross-sectional shape, annotated fig. 16 shows the tubular cross sectional shape extending along a length of the first segment that abuts a web area) and along one of a medial side of the sole structure and a lateral side of the sole structure (annotated Fig. shows the first segment extending along the lateral side), a second segment (see annotated Fig.) extending from a first end of the first segment to the other of the medial side and the lateral side (annotated fig. shows second segment extending from first segment to the medial side), a third segment (see annotated Fig.) defining a substantially tubular cross-sectional shape extending along a length of the third segment (annotated fig. 16B shows the third segment having a tubular cross sectional shape, and as annotated fig. 16 shows the web area extending on either side of the third segment, the tubular cross-sectional shape obviously extends along a length of the third segment) and from a second end of the first segment to the other of the medial side and the lateral side and diverging from the second segment (annotated fig. shows the third segment extending from the first segment to the medial side and diverging from the second segment on the lateral side of the sole structure), a fourth segment (see annotated Fig.) defining a substantially tubular cross section extending along a length of the fourth segment (fig. 16D shows the fourth segment having a substantially tubular cross-sectional shape, annotated fig. 16 shows the tubular cross-sectional shape extending along a length of the fourth segment that abuts a web area) and towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. shows the fourth segment extending from the second segment on the medial side), and a fifth segment (see annotated Fig.) defining a substantially tubular cross section extending along a length of the fifth segment (annotated fig. 16B shows the fifth segment having a tubular cross sectional shape, and as annotated fig. 16 shows the web area extending along either side of the fifth segment, the tubular cross-sectional shape obviously extends along a length of the fifth segment) and from the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end between the medial side and the lateral side (annotated fig. 16 shows the fifth segment extending from the fourth segment towards the lateral side, and terminating before reaching the lateral side).
Rudy Figs. 16 and 16A-E does not teach the article of footwear having an upper, the second segment defining a substantially tubular cross-sectional shape extending along a length of the second segment, and the distal end of the fifth segment defining a terminal end of the first chamber.
Attention is drawn to Campos, which teaches an analogous article of footwear. Campos teaches a sole structure (30) for an article of footwear (10) having an upper (20), the sole structure comprising: a heel region (13); a forefoot region (11) including a toe portion; a mid-foot region (12) disposed between the heel region and the forefoot region (Fig. 2 shows the midfoot region disposed between the heel and forefoot regions); and a bladder (40, 50) defining a first chamber (40) having a first segment (see annotated Fig.) extending along one of a medial side of the sole structure and a lateral side of the sole structure (annotated fig. 5 shows the first segment extending along a lateral side of the sole structure), a second segment (see annotated Fig.) extending from a first end of the first segment to the other of the medial side and the lateral side (annotated fig. 5 shows the second segment extending from a first end of the first segment to a medial side), a third segment (see annotated Fig.) extending from a second end of the first segment to the other of the medial side and the lateral side (annotated fig. 5 shows the third segment extending from the second end of the first segment to the medial side), a fourth segment (see annotated Fig.) extending towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. 5 shows the fourth segment extending along a medial side towards the heel region from the second segment), and a fifth segment (see annotated Fig.) extending from the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end defining a terminal end of the first chamber between the medial side and the lateral side (fig. 5 shows the fifth segment extending from the fourth segment and terminating at a distal end defining a terminal end of the first chamber between the medial and lateral sides).
Attention is drawn to Rudy Figs. 15 and 15A-D, which teaches an analogous chamber for an article of footwear. Rudy Figs. 15 and 15A-D teaches a bladder including a first chamber including a first segment (see annotated Fig.) extending along one of a medial side of the sole structure and a lateral side of the sole structure within the forefoot region (annotated fig. 15 shows the first segment extending along a lateral side of the sole structure), a second segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the second segment and from a first end of the first segment towards the other of the medial side and the lateral side (annotated fig. 15 shows the second segment extending from the first segment towards the medial side, Fig. 15A shows the cross sectional shape of the second segment being tubular, and Fig. 15 shows the cross sectional shape of the second segment would obviously extend along its length), a third segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the third segment and from a second end of the first segment towards the other of the medial side and the lateral side (fig. 15 shows the third segment extending from the lateral to the medial side and from the second end of the first segment, fig. 15A shows the cross sectional shape of the third segment being tubular, Fig. 15 shows the cross sectional shape obviously extending along the length of the segment), a fourth segment (see annotated Fig.) extending towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. 15 shows the fourth segment extending along the medial side towards the heel and from the second segment), and a fifth segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the fifth segment rom the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end  (fig. 15 shows the fifth segment extending from the fourth segment towards the lateral side and terminating at a distal end, fig. 15A shows the cross sectional shape of the fifth segment being tubular, Fig. 15 shows the cross sectional shape obviously extending along a length of the fifth segment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rudy Figs. 16 and 16A-E to include the teachings of Campos such that that the article of footwear has an upper, as it is known in the footwear art for sole structures to be utilized in conjunction with an upper to form a complete article of footwear, and allow the shoe to stay on the foot of the wearer, especially as Rudy Figs. 16 and 16A-E teaches that the sole structures are meant to be used as midsoles in articles of footwear, but does not specifically disclose the footwear having uppers (Rudy Figs. 16 and 16A-E, col. 18 ll. 64-66, “the various products described in these figures are designed to be used as midsoles in articles of footwear, primarily athletic and leisure shoes”), and further such that the distal end of the fifth segment defines a terminal end of the first chamber so as to increase the flexibility of the first chamber by allowing for lateral flexure of the sole (paragraph [0055] “Web area 45 extends throughout a central area of forefoot component 40 to separate and interconnect the various chambers 43a-43f… Whereas chambers 43a-43f protrude outward to form structures for receiving the fluid within forefoot component 40, web area 45 exhibits lesser thickness to provide flexibility in forefoot component 40 and permit each of chambers 43a-43f to move or deflect independently in footwear 100”), and to modify Rudy Figs. 16 and 16A-D with the teachings of Rudy 15 and 15A-D such that the second segment has a substantially tubular cross sectional shape extending along a length of the second segment as it is no more than a change in shape of a segment of a bladder as known in the footwear art that would produce no change in function, synergistic effect, or unexpected results. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 2, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 1, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the fourth segment (see annotated Fig.) extends from the second segment (see annotated Fig.) and the fifth segment (see annotated Fig.) extends between the second segment and the third segment (see annotated Fig.) (Annotated fig. shows the fourth segment extending from the second segment and the fifth segment extending between the second and third segments).
Regarding Claim 3, Campos teaches all limitations of the sole structure of Claim 2, as discussed in the rejections above. Campos further teaches wherein the fifth segment (see annotated Fig.) extends parallel to the third segment (see annotated Fig.) (Annotated fig. shows a central axis (shown by solid line representing fifth segment) of the fifth segment extending parallel to a central axis (shown by solid line representing third segment) of the third segment) and converges with the second segment (see annotated Fig.) along a direction from the other of the medial side and the lateral side to the one of the medial side and the lateral side (annotated fig. shows the fifth and second segments arranged such that they will converge on the medial side of the sole structure).

    PNG
    media_image1.png
    242
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    167
    622
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    660
    740
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    211
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    596
    740
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    411
    791
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    270
    808
    media_image7.png
    Greyscale

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being rejected over Rudy Figs. 16 and 16A-E (US 5042176 A) in view of Campos (US 2014/0230276 A1) and Rudy Figs. 15 and 15A-D (US 5042176 A).
Regarding Claim 1, Rudy Figs. 16 and 16A-E teaches a sole structure (150) for an article of footwear, the sole structure (150) comprising: a heel region (see annotated Fig.); a forefoot region (see annotated Fig.) including a toe portion (see annotated Fig.); a mid-foot (see annotated Fig.) region disposed between the heel region and the forefoot region (annotated fig. shows the midfoot region extending between the forefoot and heel regions); and a bladder (see annotated Fig.) including a first barrier layer (see annotated Fig.) cooperating with a second barrier layer (see annotated Fig.) to define a first chamber (see annotated Fig.) having a first segment (see annotated Fig.) defining a substantially tubular cross-sectional shape extending along a length of the first segment (annotated fig. 16D shows the first segment having a tubular cross-sectional shape, annotated fig. 16 shows the tubular cross sectional shape extending along a length of the first segment that abuts a web area) and along one of a medial side of the sole structure and a lateral side of the sole structure (annotated Fig. shows the first segment extending along the lateral side), a second segment (see annotated Fig.) extending from a first end of the first segment to the other of the medial side and the lateral side (annotated fig. shows second segment extending from first segment to the medial side), a third segment (see annotated Fig.) extending from a second end of the first segment to the other of the medial side and the lateral side and diverging from the second segment (annotated fig. shows the third segment extending from the first segment to the medial side and diverging from the second segment on the lateral side of the sole structure), a fourth segment (see annotated Fig.) defining a substantially tubular cross section extending along a length of the fourth segment (fig. 16D shows the segments running along the medial and lateral side of the bladder as having a substantially tubular cross-sectional shape and as the fourth segment runs along the lateral side of the bladder, it obviously has a tubular cross-sectional shape, annotated fig. 16 shows the tubular cross-sectional shape extending along a length of the fourth segment that abuts a web area) and towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. shows the fourth segment extending from the second segment on the medial side), and a fifth segment (see annotated Fig.) from the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end between the medial side and the lateral side (annotated fig. shows the fifth segment extending from the fourth segment towards the lateral side, and terminating before reaching the lateral side).
Rudy Figs. 16 and 16A-E does not teach the article of footwear having an upper, the second segment, the third segment, or the fifth segment defining a substantially tubular cross-sectional shape extending along a length of the second segment, and the distal end of the fifth segment defining a terminal end of the first chamber.
Attention is drawn to Campos, which teaches an analogous article of footwear. Campos teaches a sole structure (30) for an article of footwear (10) having an upper (20), the sole structure comprising: a heel region (13); a forefoot region (11) including a toe portion; a mid-foot region (12) disposed between the heel region and the forefoot region (Fig. 2 shows the midfoot region disposed between the heel and forefoot regions); and a bladder (40, 50) defining a first chamber (40) having a first segment (see annotated Fig.) extending along one of a medial side of the sole structure and a lateral side of the sole structure (annotated fig. 5 shows the first segment extending along a lateral side of the sole structure), a second segment (see annotated Fig.) extending from a first end of the first segment to the other of the medial side and the lateral side (annotated fig. 5 shows the second segment extending from a first end of the first segment to a medial side), a third segment (see annotated Fig.) extending from a second end of the first segment to the other of the medial side and the lateral side (annotated fig. 5 shows the third segment extending from the second end of the first segment to the medial side), a fourth segment (see annotated Fig.) extending towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. 5 shows the fourth segment extending along a medial side towards the heel region from the second segment), and a fifth segment (see annotated Fig.) extending from the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end defining a terminal end of the first chamber between the medial side and the lateral side (fig. 5 shows the fifth segment extending from the fourth segment and terminating at a distal end defining a terminal end of the first chamber between the medial and lateral sides).
Attention is drawn to Rudy Figs. 15 and 15A-D, which teaches an analogous chamber for an article of footwear. Rudy Figs. 15 and 15A-D teaches a bladder including a first chamber including a first segment (see annotated Fig.) extending along one of a medial side of the sole structure and a lateral side of the sole structure within the forefoot region (annotated fig. 15 shows the first segment extending along a lateral side of the sole structure), a second segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the second segment and from a first end of the first segment towards the other of the medial side and the lateral side (annotated fig. 15 shows the second segment extending from the first segment towards the medial side, Fig. 15A shows the cross sectional shape of the second segment being tubular, and Fig. 15 shows the cross sectional shape of the second segment would obviously extend along its length), a third segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the third segment and from a second end of the first segment towards the other of the medial side and the lateral side (fig. 15 shows the third segment extending from the lateral to the medial side and from the second end of the first segment, fig. 15A shows the cross sectional shape of the third segment being tubular, Fig. 15 shows the cross sectional shape obviously extending along the length of the segment), a fourth segment (see annotated Fig.) extending towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. 15 shows the fourth segment extending along the medial side towards the heel and from the second segment), and a fifth segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the fifth segment rom the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end  (fig. 15 shows the fifth segment extending from the fourth segment towards the lateral side and terminating at a distal end, fig. 15A shows the cross sectional shape of the fifth segment being tubular, Fig. 15 shows the cross sectional shape obviously extending along a length of the fifth segment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rudy Figs. 16 and 16A-E to include the teachings of Campos such that that the article of footwear has an upper, as it is known in the footwear art for sole structures to be utilized in conjunction with an upper to form a complete article of footwear, and allow the shoe to stay on the foot of the wearer, especially as Rudy Figs. 16 and 16A-E teaches that the sole structures are meant to be used as midsoles in articles of footwear, but does not specifically disclose the footwear having uppers (Rudy Figs. 16 and 16A-E, col. 18 ll. 64-66, “the various products described in these figures are designed to be used as midsoles in articles of footwear, primarily athletic and leisure shoes”), and to further such that the distal end of the fifth segment defines a terminal end of the first chamber so as to increase the flexibility of the first chamber by allowing for lateral flexure of the sole (paragraph [0055] “Web area 45 extends throughout a central area of forefoot component 40 to separate and interconnect the various chambers 43a-43f… Whereas chambers 43a-43f protrude outward to form structures for receiving the fluid within forefoot component 40, web area 45 exhibits lesser thickness to provide flexibility in forefoot component 40 and permit each of chambers 43a-43f to move or deflect independently in footwear 100”), and to modify Rudy Figs. 16 and 16A-D with the teachings of Rudy 15 and 15A-D such that the second segment, the third segment, and the fifth segment have a substantially tubular cross sectional shape extending along a length of the second segment as it is no more than a change in shape of a segment of a bladder as known in the footwear art that would produce no change in function, synergistic effect, or unexpected results. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 4, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 1, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the fourth segment (see annotated Fig.) extends from the third segment (see annotated Fig.) and the third segment extends between the second segment (see annotated Fig.) and the fifth segment (see annotated Fig.) (Annotated fig shows the fourth segment extending from the third segment and the third segment extending between the second and fifth segments).
Regarding Claim 5, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 4, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the fifth segment (see annotated Fig.) is convergent with the second segment (see annotated Fig.) and the third segment (see annotated Fig.) in a direction from the other of the medial side and the lateral side to the one of the medial side and the lateral side (Annotated fig. 16 shows the fifth segment being convergent with the second and third segments from a lateral to a medial side).
Regarding Claim 6, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 1, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the distal end of the fifth segment (see annotated Fig.) tapers in a direction toward the upper (Fig. 16B shows a lateral cross section of the distal end of the fifth segment, showing the top and side edges of the distal end of the fifth segment tapering in an upwards direction towards the upper).

    PNG
    media_image8.png
    596
    738
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    345
    586
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    422
    791
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    270
    811
    media_image11.png
    Greyscale

Claim(s) 1 and 7-10 are rejected under 35 U.S.C. 103 as being rejected over Rudy Figs. 16 and 16A-E (US 5042176 A) in view of Campos (US 2014/0230276 A1) and Rudy Figs. 15 and 15A-D (US 5042176 A).
Regarding Claim 1, Rudy Figs. 16 and 16A-E teaches a sole structure (150) for an article of footwear, the sole structure (150) comprising: a heel region (see annotated Fig.); a forefoot region (see annotated Fig.) including a toe portion (see annotated Fig.); a mid-foot (see annotated Fig.) region disposed between the heel region and the forefoot region (annotated fig. shows the midfoot region extending between the forefoot and heel regions); and a bladder (see annotated Fig.) including a first barrier layer (see annotated Fig.) cooperating with a second barrier layer (see annotated Fig.) to define a first chamber (see annotated Fig.) having a first segment (see annotated Fig.) defining a substantially tubular cross-sectional shape extending along a length of the first segment (annotated fig. 16D shows the first segment having a tubular cross-sectional shape, annotated fig. 16 shows the tubular cross sectional shape extending along a length of the first segment that abuts a web area) and along one of a medial side of the sole structure and a lateral side of the sole structure (annotated Fig. shows the first segment extending along the lateral side), a second segment (see annotated Fig.) extending from a first end of the first segment to the other of the medial side and the lateral side (annotated fig. shows second segment extending from first segment to the medial side), a third segment (see annotated Fig.) extending from a second end of the first segment to the other of the medial side and the lateral side and diverging from the second segment (annotated fig. shows the third segment extending from the first segment to the medial side and diverging from the second segment on the lateral side of the sole structure), a fourth segment (see annotated Fig.) defining a substantially tubular cross section extending along a length of the fourth segment (annotated fig. 16D shows the fourth segment having a tubular cross-sectional shape, annotated fig. 16 shows the tubular cross sectional shape extending along a length of the fourth segment that abuts a web area) and towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. shows the fourth segment extending from the second segment on the medial side), and a fifth segment (see annotated Fig.) extending from the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end between the medial side and the lateral side (annotated fig. shows the fifth segment extending from the fourth segment towards the lateral side, and terminating before reaching the lateral side).
Rudy Figs. 16 and 16A-E does not teach the article of footwear having an upper, the second segment, the third segment, or the fifth segment defining a substantially tubular cross-sectional shape extending along a length of the second segment, and the distal end of the fifth segment defining a terminal end of the first chamber.
Attention is drawn to Campos, which teaches an analogous article of footwear. Campos teaches a sole structure (30) for an article of footwear (10) having an upper (20), the sole structure comprising: a heel region (13); a forefoot region (11) including a toe portion; a mid-foot region (12) disposed between the heel region and the forefoot region (Fig. 2 shows the midfoot region disposed between the heel and forefoot regions); and a bladder (40, 50) defining a first chamber (40) having a first segment (see annotated Fig.) extending along one of a medial side of the sole structure and a lateral side of the sole structure (annotated fig. 5 shows the first segment extending along a lateral side of the sole structure), a second segment (see annotated Fig.) extending from a first end of the first segment to the other of the medial side and the lateral side (annotated fig. 5 shows the second segment extending from a first end of the first segment to a medial side), a third segment (see annotated Fig.) extending from a second end of the first segment to the other of the medial side and the lateral side (annotated fig. 5 shows the third segment extending from the second end of the first segment to the medial side), a fourth segment (see annotated Fig.) extending towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. 5 shows the fourth segment extending along a medial side towards the heel region from the second segment), and a fifth segment (see annotated Fig.) extending from the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end defining a terminal end of the first chamber between the medial side and the lateral side (fig. 5 shows the fifth segment extending from the fourth segment and terminating at a distal end defining a terminal end of the first chamber between the medial and lateral sides).
Attention is drawn to Rudy Figs. 15 and 15A-D, which teaches an analogous chamber for an article of footwear. Rudy Figs. 15 and 15A-D teaches a bladder including a first chamber including a first segment (see annotated Fig.) extending along one of a medial side of the sole structure and a lateral side of the sole structure within the forefoot region (annotated fig. 15 shows the first segment extending along a lateral side of the sole structure), a second segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the second segment and from a first end of the first segment towards the other of the medial side and the lateral side (annotated fig. 15 shows the second segment extending from the first segment towards the medial side, Fig. 15A shows the cross sectional shape of the second segment being tubular, and Fig. 15 shows the cross sectional shape of the second segment would obviously extend along its length), a third segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the third segment and from a second end of the first segment towards the other of the medial side and the lateral side (fig. 15 shows the third segment extending from the lateral to the medial side and from the second end of the first segment, fig. 15A shows the cross sectional shape of the third segment being tubular, Fig. 15 shows the cross sectional shape obviously extending along the length of the segment), a fourth segment (see annotated Fig.) extending towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. 15 shows the fourth segment extending along the medial side towards the heel and from the second segment), and a fifth segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the fifth segment rom the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end  (fig. 15 shows the fifth segment extending from the fourth segment towards the lateral side and terminating at a distal end, fig. 15A shows the cross sectional shape of the fifth segment being tubular, Fig. 15 shows the cross sectional shape obviously extending along a length of the fifth segment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rudy Figs. 16 and 16A-E to include the teachings of Campos such that that the article of footwear has an upper, as it is known in the footwear art for sole structures to be utilized in conjunction with an upper to form a complete article of footwear, and allow the shoe to stay on the foot of the wearer, especially as Rudy Figs. 16 and 16A-E teaches that the sole structures are meant to be used as midsoles in articles of footwear, but does not specifically disclose the footwear having uppers (Rudy Figs. 16 and 16A-E, col. 18 ll. 64-66, “the various products described in these figures are designed to be used as midsoles in articles of footwear, primarily athletic and leisure shoes”), and further such that the distal end of the fifth segment defines a terminal end of the first chamber so as to increase the flexibility of the first chamber by allowing for lateral flexure of the sole (paragraph [0055] “Web area 45 extends throughout a central area of forefoot component 40 to separate and interconnect the various chambers 43a-43f… Whereas chambers 43a-43f protrude outward to form structures for receiving the fluid within forefoot component 40, web area 45 exhibits lesser thickness to provide flexibility in forefoot component 40 and permit each of chambers 43a-43f to move or deflect independently in footwear 100”), and to modify Rudy Figs. 16 and 16A-D with the teachings of Rudy 15 and 15A-D such that the second segment has a substantially tubular cross sectional shape extending along a length of the second segment as it is no more than a change in shape of a segment of a bladder as known in the footwear art that would produce no change in function, synergistic effect, or unexpected results. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 7, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 1, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the first chamber (40) further includes a sixth segment (see annotated Fig.) defining a substantially tubular cross-sectional shape extending along a length of the sixth segment (fig. 16D shows the segments running along the medial and lateral sides having a substantially tubular cross-sectional shape, therein the sixth segment obviously also has a tubular cross-sectional shape, and annotated fig. 16 shows the tubular cross-sectional shape extending along a length of the sixth segment that abuts a web area) and towards the heel region from the other of the second segment and the third segment (annotated fig. shows the sixth segment extending towards the heel from the second segment).
Regarding Claim 8, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 7, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the first chamber (40) further includes a seventh segment (see annotated Fig.) extending from the sixth segment (see annotated Fig.) towards the one of the medial side and the lateral side and terminating at a distal end between the medial side and the lateral side (annotated fig. shows the seventh segment extending from the sixth segment and extending towards the lateral side, terminating at a distal end before reaching the lateral side).
Rudy Figs. 16 and 16A-E does not teach wherein the seventh segment defines a substantially tubular cross-sectional shape extending along a length of the seventh segment.
Attention is drawn to Rudy Figs. 15 and 15A-D, which teaches an analogous chamber for an article of footwear. Rudy Figs. 15 and 15A-D teaches a bladder including a first chamber including a first segment (see annotated Fig.) extending along one of a medial side of the sole structure and a lateral side of the sole structure within the forefoot region (annotated fig. 15 shows the first segment extending along a lateral side of the sole structure), a second segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the second segment and from a first end of the first segment towards the other of the medial side and the lateral side (annotated fig. 15 shows the second segment extending from the first segment towards the medial side, Fig. 15A shows the cross sectional shape of the second segment being tubular, and Fig. 15 shows the cross sectional shape of the second segment would obviously extend along its length), a third segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the third segment and from a second end of the first segment towards the other of the medial side and the lateral side (fig. 15 shows the third segment extending from the lateral to the medial side and from the second end of the first segment, fig. 15A shows the cross sectional shape of the third segment being tubular, Fig. 15 shows the cross sectional shape obviously extending along the length of the segment), a fourth segment (see annotated Fig.) extending towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. 15 shows the fourth segment extending along the medial side towards the heel and from the second segment), and a fifth segment (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the fifth segment rom the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end (fig. 15 shows the fifth segment extending from the fourth segment towards the lateral side and terminating at a distal end, fig. 15A shows the cross sectional shape of the fifth segment being tubular, Fig. 15 shows the cross sectional shape obviously extending along a length of the fifth segment), and a sixth segment (see annotated Fig.)  extending towards the heel region from the other of the second segment and the third segment (annotated fig. 15 shows the sixth segment extending towards the heel region from the second segment). Rudy Figs. 15 and 15A-D further teaches wherein the first chamber includes a sixth segment defining a substantially tubular cross-sectional shape extending along a length of the seventh segment (fig. 15A shows the cross sectional shape of the seventh segment being tubular, Fig. 15 shows the cross sectional shape obviously extending along a length of the seventh segment) and from the sixth segment towards the one of the medial side and the lateral side and terminating at a distal end between the medial side and the lateral side (annotated fig. 15 shows the seventh segment extending from the sixth segment towards the lateral side and terminating at a distal end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rudy Figs. 16 and 16A-D to include the teachings of Rudy Figs. 15 and 15A-D such that the seventh segment defines a substantially tubular cross-sectional shape extending along a length of the seventh segment as it is no more than a change in shape of a segment of a bladder as known in the footwear art that would produce no change in function, synergistic effect, or unexpected results. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 9, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 8, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the fifth segment (see annotated Fig.) extends between the second segment (see annotated Fig.) and the third segment (see annotated Fig.) and the second segment is disposed between the fifth segment and the seventh segment (see annotated Fig.) (Annotated fig. shows the fifth segment extending between the second and third segments and the second segment extending between the fifth and seventh segments).
Regarding Claim 10, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 1, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the bladder further includes a second chamber (see annotated Fig.) surrounding the heel region of the sole structure (annotated fig. 16 shows the second chamber surrounding the heel region of the sole structure).

    PNG
    media_image12.png
    597
    738
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    285
    839
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    450
    848
    media_image14.png
    Greyscale

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy Figs. 16 and 16A-E (US 5042176 A) in view of Campos (US 2014/0230276 A1).
Regarding Claim 11,  Rudy Figs. 16 and 16A-E teaches a sole structure (150) for an article of footwear, the sole structure (150) comprising: a heel region (see annotated Fig.); a forefoot region (see annotated Fig.) including a toe portion (see annotated Fig.); a mid-foot (see annotated Fig.) region disposed between the heel region and the forefoot region (annotated fig. shows the midfoot region extending between the forefoot and heel regions); and a bladder (see annotated Fig.) including a first barrier layer (see annotated Fig.) cooperating with a second barrier layer (see annotated Fig.) to define a first chamber (see annotated Fig.) having a serpentine shape and a substantially tubular cross-sectional shape extending along a length of the first chamber (annotated fig. 16B shows the first chamber having a tubular cross sectional shape, fig. 16 shows the cross-sectional shape extending along a length of the first chamber where the chamber is abutted on either side by web areas and/or peripheral edges of the bladder) and from a medial side of the sole structure to a lateral side of the sole structure within the forefoot region (annotated fig. 16 shows the first chamber having a serpentine shape and extending from the medial to the lateral side in the forefoot region), a second chamber (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the second chamber (figs. 16A and 16D show the second chamber having a tubular cross-sectional shape, and Fig. 16 shows the tubular cross-sectional shape as obviously extending along a length of the second chamber) and bounding a periphery of the heel region to define a closed loop (annotated fig. 16 shows the second chamber bounding the heel region and defining a closed loop), a third chamber (see annotated Fig.) having a substantially tubular cross-sectional shape extending along a length of the third chamber (fig. 16B shows the third chamber having a substantially tubular cross-sectional shape, fig. 16 shows the cross-sectional shape as obviously extending along a length of the third chamber as a length of the third chamber is bounded on either side by a web portion and the peripheral edge of the bladder) and formed in the toe portion of the forefoot region (annotated fig. 16 shows the third chamber formed in the toe portion), and a web area (see annotated Fig.) disposed between and connecting the first chamber, the second chamber, and the third chamber, the first barrier layer being attached to the second barrier layer within the web area (annotated figs. 16 and 16b shows the first and second barrier layers being connected in the web area, and the web area disposed between and connecting the first second and third chamber).
 Rudy Figs. 16 and 16A-E does not teach the article of footwear having an upper and the web area extending continuously within the closed loop of the second chamber. 
Attention is drawn to Campos, which teaches an analogous article of footwear. Campos teaches a sole structure (30) for an article of footwear (10) having an upper (20), the sole structure comprising: a heel region (13); a forefoot region (11) including a toe portion; a mid-foot region (12) disposed between the heel region and the forefoot region (Fig. 2 shows the midfoot region disposed between the heel and forefoot regions); and a bladder (40, 50) including a first barrier layer (41, 51) cooperating with a second barrier layer (42, 52) to define a first (40) and second (50) chamber, the second chamber (50) having a substantially tubular cross-sectional shape extending along a length of the third chamber (fig. 17A and 17B show the cross-sectional shape of the second chamber being substantially tubular, fig. 13 shows the cross-sectional shape as obviously extending along a length of the second chamber) and bounding a periphery of the heel region to define a closed loop (fig. 13 shows the second chamber (50) defining a closed loop; paragraph [0062] discloses “Heel component 50 includes a single chamber 53, a flange 54, and a web area 55. Chamber 53 and flange 54 each have a generally U-shaped configuration that, when incorporated into footwear 10, extends (a) along lateral side 14, (b) around a rear portion of heel region 13, and (c) along medial side 15, thereby extending around a peripheral area of heel component 50”), and a web area (45, 55), the first barrier layer being attached to the second barrier layer within the web area (paragraph [0062], “web area 55 is formed from portions of the polymer layers that are joined together,” wherein the polymer layers are referring to the first and second barrier layers), the web area (55) extending continuously within the closed loop  (fig. 13 shows the web area extending continuously within the closed loop; paragraph [0062] discloses “Web area 55 extends through a central area of heel component 50 and between lateral and medial portions of chamber 53”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Rudy Figs. 16 and 16A-E to include the teachings of Campos such that that the article of footwear has an upper, as it is known in the footwear art for sole structures to be utilized in conjunction with an upper to form a complete article of footwear, and allow the shoe to stay on the foot of the wearer, especially as  Rudy Figs. 16 and 16A-E teaches that the sole structures are meant to be used as midsoles in articles of footwear, but does not specifically disclose the footwear having uppers ( Rudy Figs. 16 and 16A-E, col. 18 ll. 64-66, “the various products described in these figures are designed to be used as midsoles in articles of footwear, primarily athletic and leisure shoes”), and further to modify  Rudy Figs. 16 and 16A-E to include the teachings of Campos such that the web area extends continuously within the closed loop of the second chamber so that the heel is properly positioned within the shoe, giving the wearer stability (paragraph [0064], “As such, the foot effectively rests within the U-shaped configurations of chamber 53 and flange 54. This configuration may provide stability to footwear 10 and ensure that the foot remains properly positioned relative to heel component 50 and other portions of sole structure 30”).
Regarding Claim 12, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 11, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the first chamber (see annotated Fig.) is fluidly connected to the second chamber (see annotated Fig.) by a first conduit (see annotated Fig.) along the medial side (annotated fig. 16 shows the first and second chambers fluidly connected by a conduit on the medial side of the sole) and the third chamber (see annotated Fig.) is fluidly connected to the second chamber by a second conduit (see annotated Fig.) along the medial side (annotated fig. 16 shows third chamber being connected to the first chamber via a second conduit, which also fluidly connects the third chamber to the second chamber, via the first conduit and first chamber).
Regarding Claim 13, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 11, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the first chamber (see annotated Fig.) includes a first segment (see annotated Fig.) extending along one of the medial side and the lateral side (annotated fig. 16 shows the first segment extending along the lateral side), a second segment (see annotated Fig.) extending from a first end of the first segment to the other of the medial side and the lateral side (annotated fig. 16 shows the second segments extending from the first segment to the medial side), a third segment (see annotated Fig.) extending from a second end of the first segment to the other of the medial side and the lateral side and diverging from the second segment (annotated fig. 16 shows the third segment extending from the second end of the first segment to the medial side), a fourth segment (see annotated Fig.) extending towards the heel region from one of the second segment and the third segment along the other of the medial side and the lateral side (annotated fig. 16 shows the fourth segment extending from the second segment towards the heel along the medial side), and a fifth segment (see annotated Fig.) extending from the fourth segment towards the one of the medial side and the lateral side and terminating at a distal end between the medial side and the lateral side (annotated fig. 16 shows the fifth segment extending from the fourth segment towards the lateral side and terminating before reaching the lateral side).
Regarding Claim 14, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 13, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the third chamber (see annotated Fig.) includes a sixth segment (see annotated Fig.) extending around the toe portion from the one of the medial side and the lateral side to the other of the medial side and the lateral side (annotated fig. 16 shows the sixth segment of the third chamber extending from the lateral to the medial side), and a seventh segment (see annotated Fig.) extending from the sixth segment on the other of the medial side and the lateral side and towards the one of the medial side and the lateral side (annotated fig. 16 shows the seventh segment of the third chamber extending from the sixth segment on the medial side and towards the lateral side).
Regarding Claim 15, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 14, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the seventh segment (see annotated Fig.) terminates at a distal end between the medial side and the lateral side (annotated fig. 16 shows the seventh segment terminating at a distal end between the medial and lateral sides).
Regarding Claim 16, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 14, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the seventh segment (see annotated Fig.) is parallel to the second segment (see annotated Fig.) (Annotated fig. 16 shows the second segment of the first chamber being parallel to the seventh segment of the third chamber).
Regarding Claim 17, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 13, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the second chamber (see annotated Fig.) includes a sixth segment (see annotated Fig.) extending from the mid-foot region through the heel region along one of the medial side and the lateral side (annotated fig. 16 shows the sixth segment of the second chamber extending along the medial side from the midfoot through the heel region), a seventh segment (see annotated Fig.) extending from the sixth segment in the mid-foot region to the other of the medial side and the lateral side in the heel region (annotated fig. 16 shows the seventh segment of the second chamber extending from the sixth segment of the second chamber in the heel region to the lateral side in the heel region), and an eighth segment (see annotated Fig.) extending around the heel region and fluidly coupling the sixth segment to the seventh segment (annotated fig. 16 shows the seventh segment of the second chamber extending around the heel region and fluidly coupling the fifth and sixth segments of the second chamber).
Regarding Claim 18, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 17, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the eighth segment (see annotated Fig.) is fluidly coupled to the sixth segment (see annotated Fig.) by a third conduit (see annotated Fig.) and the eighth segment is fluidly coupled to the seventh segment (see annotated Fig.) by a fourth conduit (see annotated Fig.)(annotated Fig. 16 shows the eighth segment of the second chamber coupled to the sixth segment of the second chamber via a third conduit and the eighth segment of the second chamber being fluidly connected to the seventh segment of the second chamber via a fourth conduit).
Regarding Claim 19, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 11, as discussed in the rejections above. 
Rudy Figs. 16 and 16A-E does not teach an outsole attached to at least one of the first chamber, the second chamber, and the third chamber and defining a ground-engaging surface.
Attention is drawn to Campos, which teaches an analogous article of footwear. Campos teaches a sole structure (30) for an article of footwear (10) having an upper (20), the sole structure comprising: a heel region (13); a forefoot region (11) including a toe portion; a mid-foot region (12) disposed between the heel region and the forefoot region (Fig. 2 shows the midfoot region disposed between the heel and forefoot regions); and a bladder (40, 50) defining a first (40) and second (50) chamber. Campos further teaches an outsole (60) attached to at least one of the first chamber (40) and the second chamber (50), and defining a ground-engaging surface (paragraph [0040], “Outsole 60 is secured to lower areas of components 40 and 50 and may be formed from a wear-resistant rubber material that is textured to impart traction”; Claim 36 recites “an outer surface of the outsole layer forming at least a portion of the ground-engaging surface”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rudy Figs. 16 and 16A-E to include the teachings of Campos such that an outsole is attached to at least one of the first chamber, the second chamber, and the third chamber and defining a ground-engaging surface so as to increase traction of the shoe and enhance performance for the wearer (paragraph [0040], “Outsole 60 is secured to lower areas of components 40 and 50 and may be formed from a wear-resistant rubber material that is textured to impart traction”), especially as Rudy Figs. 16 and 16A-E discloses that the midsoles can be used with outsoles, but does not specifically teach the outsoles being attached to at least one of the first, second, and third chambers (col. 18 ll. 64- col. 9 ll.5, “The various products described in these figures are designed to be used as midsoles of articles of footwear, primarily athletic and leisure shoes. In such an application these inflated products may be used in any one of several different embodiments… 3) encapsulated on the bottom portion to assist attachment of the outsole”).
Regarding Claim 20, Rudy Figs. 16 and 16A-E teaches all limitations of the sole structure of Claim 19, as discussed in the rejections above. Rudy Figs. 16 and 16A-E further teaches wherein the web area (see annotated Fig.) is recessed from the ground-engaging surface (annotated fig. 16b shows the web areas being recessed upwards from a ground engaging surface).

    PNG
    media_image15.png
    275
    539
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    249
    565
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    189
    561
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    672
    739
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    656
    804
    media_image19.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 rejection of Claims 1-10, in view of Rudy (US 5042176) Fig. 16 and 16A-E in view of Campos (US 2014/0230276), Applicant submits that Rudy and Campos fail to teach first, second, third, fourth, fifth, sixth, and seventh segments having a substantially tubular cross sectional shape extending along a length of the segment. However, such argument is moot in view of a new grounds of rejection as set forth above over Rudy (US 5042176) Fig. 16 and 16A-E in view of Campos (US 2014/0230276) and Rudy (US 5042176) Fig. 15 and 15A-D.
Regarding the 35 U.S.C. 103 rejection of Claims 11-20, in view of Rudy (US 5042176) Fig. 16 and 16A-E in view of Campos (US 2014/0230276), Applicant submits that Rudy and Campos fail to teach a bladder having a first chamber having a serpentine shape and a substantially tubular cross-sectional shape extending along a length of the chamber, a second chamber having a substantially tubular cross-sectional shape extending along a length of the chamber, and a third chamber having a substantially tubular cross-sectional shape extending along a length of the chamber. Examiner disagrees, and submits that each of the chambers of Rudy have a substantially tubular cross sectional shape extending along a length of the bladder, as shown by the cross-sectional figures of the bladder of Rudy above. Examiner does notes that while the cross-sectional shape does not extend along the entire length of each of the first, second, and third chambers, as appears to be shown in the chambers of the instant application, this limitation is not claimed, and further the distal ends of each of the chambers that would define the length of each chamber are not claimed. As Rudy teaches the tubular cross sectional shape extending along some of the length of each of the first, second, and third chambers, Rudy is considered to meet this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732        

                   /KHOA D HUYNH/                   Supervisory Patent Examiner, Art Unit 3732